Citation Nr: 1227715	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  07-30 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Evaluation of right knee chondromalacia, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from November 1983 to November 2003.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from rating decisions of the VA Regional Office (RO) in Albuquerque, New Mexico that granted no more than a 10 percent rating for right knee chondromalacia.  

The Veteran appealed for a higher disability evaluation.  By decision in March 2011, the Board denied an evaluation in excess of 10 percent for right knee chondromalacia.  

The Veteran appealed the denial of the claim to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in January 2012, the Court vacated the Board's decision and remanded the matter for further proceedings consistent with a preceding Joint Motion for Remand.


FINDINGS OF FACT

Right knee chondromalacia is manifested by pain and limitation of flexion.  There is no instability or limitation of extension and remaining flexion is better than 45 degrees.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for right knee chondromalacia are not met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. § 4.71a, Diagnostic Code Diagnostic Code 5260 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that the symptoms associated with service-connected right knee chondromalacia are more disabling than reflected by the currently assigned disability evaluation and warrant a higher rating.  It is maintained that there are indications of instability, including a positive drawer test in 2004 and his use of a knee brace 'because of locking and instability' and that a higher rating or a separate rating should be granted.

Preliminary Considerations - Veterans Claims Assistance Act of 2000 (VCAA),

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. §§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Further, this notice must include information pertaining to the assignment of a disability rating and the effective date for the award of benefits. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486.

Here, the Veteran was sent a letter in February 2004 prior to the initial decision on the claim that informed him of what evidence was required to substantiate the claim and of the Veteran and VA's respective duties for obtaining evidence.  Notification that included information pertaining to a disability rating and an effective date for the award of service connection was also sent to the Veteran at that time.  The current claim arises from an appeal of an initial evaluation following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet.App. 112 (2007); Rango v. Shinseki, No. 06-2723 (Vet. App. January 26, 2009).  VA supplemented the initial notice letter in May 2008 that informed the appellant of how VA determines disability ratings.  He was also provided with the schedular criteria for knee impairment, Diagnostic Codes 5257 through 5261.  No further notice is needed under the VCAA.  

The Board finds that any VA error is harmless and without prejudice.  VA has satisfied its duty to notify the appellant of the disability rating elements of his claim.  The appellant was also afforded due process of law.  His claim was readjudicated in January 2010 when VA issued a Supplemental Statement of the Case notifying him of the actions taken and evidence obtained or received.  Accordingly, the Board finds that the appellant has not been deprived of information needed to substantiate his claim and the purpose of the VCAA notice has not been frustrated.  

The Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA outpatient records, as well as private clinical data showing treatment for the right knee have been associated with the claims file.  The appellant was afforded VA examinations in April 2004, September 2005, and November 2006.  These examinations are determined to adequate for adjudication purposes. See Nieves-Rodriguez v. Peake, 22 Vet.App. 295 (2008).  At his request, the Veteran was scheduled for formal hearing at the RO in January 2008 and appeared to present testimony but decided at that time that he desired an informal conference with the Decision Review Officer instead.  His representative was present and requested a new right knee VA examination.  The appellant underwent a VA examination in February 2008 that is determined to be adequate for rating purposes.  The Veteran's statements in the record, as well as the whole of the evidence have been carefully considered.

The Board is satisfied that VA has complied with the duty-to-assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim. See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The claim is ready to be considered on the merits.

Pertinent Law and Regulations

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155;38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2012).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet.App. 55, 58 (1994).  Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged." Hart v. Mansfield, 21 Vet.App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet.App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  In determining the level of current impairment, it is essential that the disability be considered in the context of the entire recorded history. 38 C.F.R. § 4.1 (2012).  Here, however, the disability has not significantly changed and a uniform evaluation is warranted.

In cases of functional impairment, evaluations must be based upon lack of usefulness of the affected part or systems.  In addition, 38 C.F.R. §§ 4.40 and 4.45 (2012) require consideration of functional disability due to pain and weakness.  With any form of arthritis, painful motion is an important factor of the rated disability and should be carefully noted. 38 C.F.R. § 4.59 (2012).  The words "slight", "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2012).  It should also be noted that use of terminology such as "mild" and "moderate" by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue. 

All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6 (2012).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7 (2012)

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are combined in accordance with 38 C.F.R. § 4.25 (2012).  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited. 38 C.F.R. § 4.14 (2012).  The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity." Brady v. Brown, 4 Vet.App. 203, 206 (1993).  This would result in pyramiding that is contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different diagnostic codes. Esteban v. Brown, 6 Vet.App. 259 (1994); Fanning v. Brown, 4 Vet.App. 225 (1993). 

Based upon the principle set forth in Esteban, the VA General Counsel held that a knee disability may receive separate ratings under diagnostic codes evaluating instability (Diagnostic Code 5257, 5262, and 5263) and those evaluating range of motion (Diagnostic Codes 5003, 5010, 5256, 5260, and 5261). See VAOPGCPREC 23- 97. 

The VA rating schedule provides the following evaluations for knee impairment.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2012), other impairment of the knee that includes recurrent subluxation or lateral instability is rated as follows: Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling. 38 C.F.R. § 4.71a, Diagnostic Code 5257.  A dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint, warrants a 20 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2012). 

Limitation of flexion is rated as noncompensable where flexion is limited to 60 degrees.  Flexion of the leg limited to 45 degrees warrants the assignment of a 10 percent rating; flexion limited to 30 degrees warrants the assignment of a 20 percent rating; and flexion limited to 15 degrees warrants the assignment of a 30 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of extension is rated as noncompensable where extension of the leg is limited to 5 degrees.  Extension of the leg limited to 10 degrees warrants the assignment of a 10 percent rating; extension limited to 15 degrees warrants the assignment of a 20 percent rating; extension limited to 20 degrees warrants the assignment of a 30 percent rating; and extension limited to 45 degrees warrants the assignment of a 50 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5261.  Normal range of knee motion is extension to 0 degrees and flexion to 140 degrees. 38 C.F.R. § 4.71a, Plate II. (2012).

VA General Counsel has held that a claimant with both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to adequately compensate for functional loss associated with injury to the leg. See VAOPGCPREC 9-2004 (September 17, 2004). 

In contrast, the Board notes that separate ratings for limited motion of the knee under Diagnostic Code 5260 and frequent episodes of "locking," pain, and effusion into the knee joint under Diagnostic Code 5258 or 5259 is prohibited because these require an evaluation of the same manifestations. See 38 C.F.R. § 4.14.  Therefore, the Board finds as an initial matter that the appellant may not be separately compensated for his knee disability under Diagnostic Codes 5260 and 5258. See VAOGCPREC 9-98 (August 14, 1998).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.5 (2012).  To deny a claim on its merits, the preponderance of the evidence must be against the claim. See Alemany v. Brown, 9 Vet.App. 518, 519 (1996).

Factual Background 

The appellant served on active duty between November 1983 and November 2003. The record shows that he sustained a right knee injury in 1989 while playing basketball. 

In December 2003, the appellant filed VA Form 21-526 requesting service connection for a right knee disorder. 

The Veteran was afforded a VA general examination in April 2004.  He denied swelling, locking, instability, and giving way of the right knee joint, as well as fatigue and lack of endurance.  He complained of right knee pain associated with cold weather that lasted about 2 days which was relieved with Motrin and compression bandage.  The appellant reported occasional stiffness, but denied medical treatment or the use of a knee brace.  He stated that his condition did not affect his job or daily activities.  Objectively, there was no swelling, redness, or pain with deep palpation.  Collateral ligaments were within normal limits.  The drawer sign was positive with mild anterior displacement of the right knee.  The McMurray's test was negative.  Range of motion was from 0 to 140 degrees without pain or discomfort.  Repetitive motion tests yielded no signs of fatigability or changes in flexion.  The examiner estimated that there was no functional impairment or changes in flexion during flare-ups.  It was noted that a right knee X-ray in March 2004 had been normal.  The diagnosis was symptomatic right knee, mild chondromalacia

By rating action dated in September 2004, service connection was granted for right knee chondromalacia, effective from December 1, 2003.

A VA treatment note dated in May 2005 reflects complaints of right knee pain, described as 5 on a 10 scale (5/10).  No edema of the extremities was observed.  The Veteran had normal gait.  The assessment was knee pain.  Over-the-counter Tylenol as needed and use of a trial of Capsaicin were recommended.

A claim for an increased rating for right knee disability was received in July 2005.

The appellant underwent a VA examination in September 2005.  He complained of recurrent right knee pain that was progressively worsening.  Flare-ups of throbbing pain along the medial aspect of the right knee were reported without a precipitating event or factor.  He related that these were alleviated by rest and elevation of the right leg with ice compresses and Motrin.  The appellant related that flare-ups lasted from 2 to 3 days.  He denied swelling, warmth, and redness but reported fatigability and lack of endurance.  He indicated that he had had locking about 6 times in the past year but denied giving way.  The Veteran stated that with acute flare-ups, he had limitation of mobility, particularly with walking.  He said that he treated flare-ups with an Ace wrap.  The Veteran denied use of a knee brace and any assistive device for ambulation.  He reported that his symptoms slowed him down.  Objectively, there was no evidence of swelling or erythema.  There was mild tenderness along the medial aspect.  Range of motion was from 0 to 140 degrees with pain at 140 degrees.  Repetitive motion did not decrease flexion or extension.  The right knee appeared stable.  The anterior and posterior drawer, Lachman, varus/valgus stress, and McMurray's tests were negative.  No sensory or motor deficits were appreciated.  An X-ray of the right knee was normal.  There was no effusion or evidence of arthritic changes.  The diagnosis was mild chondromalacia of the right knee. 

A private treatment report dated in June 2006 reflects that the appellant presented for evaluation of right knee pain.  On physical examination, the right knee was observed to be normal.  The quadriceps measured 48 centimeters, bilaterally.  There was no instability of the knee to varus/valgus stress testing.  The anterior and posterior drawers and McMurray's tests were negative.  No tenderness was observed on ambulation.  There was no evidence of muscle weakness.  There was medial joint line tenderness on palpation.  The medial meniscus was tender on palpation.  Range of motion was reported to be normal.  Imaging studies showed an elongated patella and increased medial meniscus.  The assessment was joint pain, localized in the knee, and internal derangement of the medial meniscus.  The appellant was released without medical limitations.  Physical therapy was advised. 

Treatment dated in June 2006 reflect that the appellant responded well to physical therapy.  It was noted that pain was exacerbated by activities of daily living, such as standing and walking.  Additional physical therapy was recommended. 

A VA examination was conducted in November 2006.  The appellant complained of right knee discomfort that occurred about once a week that was worse with walking, standing, sitting, and twisting the knee.  He described the pain as intermittent with an intensity of 1/10.  He noted that pain improved with physical therapy.  He reported that his symptoms slowed him down, but that he had not lost days from work due to his right knee disorder.  The appellant reported that he used a knee brace intermittently due to locking and instability.  He complained of pain, weakness, stiffness, and swelling but denied swelling, heat, redness, lack of endurance, subluxation, dislocations, and inflammatory arthritis.  He related that depending on the day, he could walk from blocks to 1.5 miles before pain developed.  On objective examination, ligament stability was normal.  There was 2+ crepitus.  Lachman and McMurray's tests were negative.  Gait was normal. Right knee range of motion was from 0 to 140 degrees.  The examiner estimated that there a 10-degree loss of function during an acute flare-up of right knee pain.  He further estimated "functional limitations as per repetitive use of moderate severity, though most of this is manifested by pain and weakness and the most functional impact will be pain."  Prior x-rays were reviewed.  The diagnosis was right knee condition manifested by chondromalacia patella and torn medical meniscus.  The severity of right knee impairment was described as moderate. 

A VA treatment note dated in December 2006 reflects that the appellant was being measured for a knee brace due to complaints of knee pain.  A July 2007 note reflects arthritis of the knees by history.  The assessment included degenerative joint disease of the knees. 

On VA examination in February 2008, the Veteran related that right knee pain had increased in intensity in the past two to three years.  He reported a locking and giving-way sensation one to two times a week as well as stiffness associated with knee pain.  The appellant indicated that pain was intermittent and triggered by walking more than four or five miles, running, standing more than 30 minutes, and walking over hard surfaces.  He said that he had used a cane two or three times in the past three years, and used a knee brace three or four times a month.  There was no evidence of gross deformity or effusion.  The joint was stable with intact anterior, posterior, lateral, and collateral ligaments.  Anterior and posterior drawer tests were negative.  There was no patellar tenderness.  Clarke and Fairbank's tests were negative.  The McMurray's test was positive.  Range of motion was from zero to 110 degrees without pain.  Repetitive motion testing times three yielded no pain.  Magnetic resonance imaging (MRI) of the right knee disclosed a small effusion.  Diagnoses were rendered of right knee effusion and right knee patellar bursitis. 

Legal Analysis 

The appellant's right knee disability is evaluated as 10 percent disabling under Diagnostic Code 5260 (limitation of flexion). 

The appellant avers that his disability warrants the assignment of a higher disability evaluation.  He reports that his symptoms include intermittent pain, stiffness, and the feeling of locking and giving way along with flare-ups of pain.  The Board notes that the current evaluation contemplates periarticular pathology productive of painful motion.  It is also consistent with limitation of flexion to 45 degrees.  In order to warrant a higher evaluation, there must be the functional equivalent of limitation of flexion to 30 degrees and/or compensable limitation of extension or instability/subluxation that is not demonstrated in this case. 

The Board finds that the preponderance of the evidence is against the assignment of an evaluation greater than the currently assigned 10 percent disability rating.  Flexion of the leg limited to 45 degrees warrants the assignment of a 10 percent rating.  Flexion limited to 30 degrees warrants the assignment of a 20 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5260.  In this case, the medical evidence shows that flexion is limited to no more than 110 degrees.  Flexion of 110 degrees does not more nearly comport with the rating criteria for a higher evaluation that requires flexion to 30 degrees. See 38 C.F.R. § 38 C.F.R. § 4.7.  The Board has considered the pleadings in the case and the appellant's complaints to the examiners.  However, at no time has it been shown by the lay or medical evidence that flexion is functionally limited to 30 degrees due to any factor.  As such, the Board finds no basis upon which to assign an evaluation greater than 10 percent for right knee limitation of flexion. 

The Board has further considered whether a separate evaluation is warranted under 38 C.F.R. § 4.71a, Diagnostic Codes 5257 or 5258.  Separate 10, 20, or 30 percent evaluations may be assigned for slight, moderate, or severe subluxation or lateral instability, respectively, under Diagnostic Code 5257.  However, a separate rating is not warranted in this instance because the evidence of record does not reflect instability or subluxation of the right knee joint.  While the appellant is competent to report giving way, the Board observes that his report of such is vague and that he reported only the sensation of such on the most recent VA examination in February 2008.  It is observed that although there was a positive drawer sign on VA examination in April 2004 that might have denoted some indication of ligament instability, this finding appears to have been anomalous.  The record reflects that it was not replicated on any superseding VA examination, to include the most recent one in February 2008.  The drawer signs were reported to be negative when examined in September 2005.  A June 2006 private treatment note reflects no finding of instability.  When compared with all the evidence of record, the single notation of a positive drawer sign fades into insignificance.  Although the Veteran complained of instability and subluxation on VA examination in November 2006 for which he indicated he had been wearing a knee brace, it was specifically noted that ligament stability was normal.  When seen by VA in December 2006, it was reported that he would be measured for a knee brace for right knee pain.  There was no mention of instability requiring the need for a brace on that occasion.  When examined by VA in February 2008, it was reported that the right knee was stable with intact anterior, posterior, lateral, and collateral ligaments.  Anterior and posterior drawer tests were negative.  The record reflects that although reporting instability and use of a knee brace to the examiners over the course of the appeal, no clinical finding of instability has been determined on objective or subjective clinical consideration.  In this regard, although the Veteran is competent to report what he experiences through the senses (see Layno v. Brown, 6 Vet.App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet.App. 398, 405 (1995)), competence and credibility are different considerations.  To the extent that the Veteran suggests or reports that the right knee is unstable or that he has instability, the Board finds that he is not credible.  In this instance, the Board assigns greater probative weight to the findings of the skilled clinical professionals and the clinical evidence that show no instability or subluxation and less to the Veteran.  As such, the appellant's report of such is of diminished probative value.  Accordingly, in weighing the evidence, a separate evaluation based on subluxation or lateral instability is not warranted. 

As for 38 C.F.R. § 4.71a, Diagnostic Code 5258, a separate 20 percent evaluation is warranted where there are symptoms of frequent episodes of "locking," pain, and effusion into the joint. Id.  Here, the evidence shows that there has been effusion.  Furthermore, there is lay evidence of "locking "and pain.  However, the Board finds that the evidence establishes that these symptoms are intermittent and are not frequent.  The VA examination report dated in April 2004 reflects pain with cold weather without complaints or findings of locking and effusion.  When examined by VA examination in 2005, the appellant reported locking six times within the past year and pain was described as intermittent.  The report of VA examination in November 2006 reflects complaints of locking, but frequency was not reported.  On VA examination in February 2008, the Veteran reported intermittent pain and locking one or two times a week and a small effusion was observed.  Although the evidence reflects complaints of pain, effusion, and locking during the appeal period, the evidence shows that the occurrences of such into the joint are less than frequent.  Neither the lay nor the medical evidence supports the assignment of a separate evaluation under Diagnostic Code 5258 or a uniform 20 percent evaluation under Diagnostic Code 5258.  Accordingly, in weighing the evidence, a separate evaluation based on frequent episodes of "locking," pain, and effusion into the joint is not warranted. 

Additionally, the Board has considered whether a higher or separate evaluation is warranted under 38 C.F.R. § 4.71a, Diagnostic Codes 5256 (ankylosis) and 5261 (limitation of extension). Id.  However, the record shows that the appellant has full extension and there is no indication of ankylosis.  Range of motion was consistently zero to 140 on VA examinations dated April 2004, September 2005, and November 2006.  On VA examination in February 2008, range of motion was from zero to 110 degrees.  The joint was not frozen either favorably or unfavorably.  The Board would also note that there is no lay evidence that extension is actually or functionally limited to a compensable degree.  Therefore, the criteria for evaluating the appellant's right knee disability under either Diagnostic Code 5256 or 5261 are not met.

The Board has considered the appellant's report of knee pain.  However, there is no evidence, lay or medical, of painful motion that functionally limits motion of the knee beyond that contemplated by the current evaluation. See 38 C.F.R. § 4.59.  The Board recognizes that the appellant experiences knee pain with flare-ups of pain. 38 C.F.R. §§ 4.40, 4.45.  The record establishes the presence of intermittent pain and flare-ups triggered by walking more than four or five miles, running, standing more than 30 minutes, and walking over hard surfaces.  Furthermore, there is an isolated report of weakness on VA examination in November 2006.  The evidence reflects complaints of worsening pain in the right knee.  However, the record further shows full and painless range of motion on VA examinations in April 2004, September 2005, and November 2006.  Pain was only elicited at 140 degrees at full range of motion.  Flexion was limited to 110 degrees on VA examination in February 2008, but motion was painless.  Although the appellant reports that he has used a cane and knee brace, the record contains no lay or medical evidence of difficulty with ambulating and abnormal gait.  In fact, the record shows normal gait.  With regard to the complaint of weakness or fatigability, private treatment notes dated in June 2006 reflect no weakness, and the quadriceps were equal at 48 centimeters.  

The Board fully accepts that the appellant has functional impairment with flare-ups of right knee pain as well as intermittent right knee pain. See DeLuca v. Brown, 8 Vet.App. 202 (1995).  However, neither the lay nor the medical evidence reflects the functional equivalent of flexion limited to 30 degrees.  The 10 percent evaluation now assigned contemplates limitation of flexion to 45 degrees.  In order to warrant a higher evaluation, the disorder must approximate the functional equivalent of limitation of flexion to 30 degrees due to any factor. See DeLuca, supra.  Here, there is no lay or medical evidence that flexion of the knee is functionally limited to a degree beyond 45 degrees.  In fact, the most probative evidence establishes that the Veteran has significant remaining function as demonstrated by a range of motion of from 0 to 110 degrees at worst.  Furthermore, the record shows that the appellant is able to ambulate for distances up to 4 miles before onset of right knee pain. 

The Board notes that the appellant is competent to report that his disability is worse. See Layno supra.  However, whether his disability has worsened sufficiently to meet the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on both the appellant's complaints coupled with the medical evidence.  Here, although the appellant believes he meets the criteria for a higher disability rating, his complaints and the medical findings do not meet the schedular requirements for the higher rating, as explained and discussed above.  The Board thus concludes that the medical evidence as elicited by a skilled professional is more probative of the degree of disability.  It is further noted that the lay evidence does not suggest functional limitation of extension, or that flexion is functionally limited to less than 45 degrees. 

Lastly, the Board finds that a uniform disability rating is warranted in this case.  There is no basis for a "staged" rating as the evidence shows that the appellant has not met the schedular criteria for a higher evaluation at any time during the appeal period. See Fenderson and Hart, supra.

Consideration of Extraschedular Evaluation 

In the Board's adjudication of the claim, consideration has also been given to the potential application of the various provisions of 38 C.F.R. § Parts 3 and 4 (2012).  In an exceptional case, where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment. 38 C.F.R. § 3.321(b)(1).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards. Id.  

The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations. See Floyd v. Brown, 9 Vet.App. 88 (1996).  The Court further held that the Board must consider a referral only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  See Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).  

In Thun v. Peake, 22 Vet.App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology. Id at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis ends.  If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization. Id at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating. Id.

In this case, the symptoms described by the appellant are appropriately within the criteria found in the relevant Diagnostic Codes for service-connected knee disability.  In this case, the appellant has not specifically alleged that his service-connected right knee disability adversely affects his ability to obtain and maintain employment.  In fact, the evidence demonstrates that he has been fully employed throughout the appeal period.  He has not lost time from work due to his disability and has not experienced any hospitalizations or other severe or unusual impairment due to the service-connected knee disability.  The appellant has only described the impact of his disability on his job as slowing him down when he move around.  In short, the rating criteria contemplate not only his symptoms but also the severity of his disability.  The Board does not find that the schedular criteria have been inadequate for rating the manifestations of the service-connected right disability. See 38 U.S.C.A. § 1155 (Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity).  For these reasons, referral for extraschedular consideration for right knee disability is not warranted.

Accordingly, the Board finds that the preponderance of the evidence is against a rating in 10 percent for right knee chondromalacia.  There is no doubt to be resolved, and a higher evaluation is not warranted. See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).



ORDER

An increased rating for right knee chondromalacia is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans Appeals

Department of Veterans Affairs


